Citation Nr: 0716380	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  03-25 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for a neck disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1971 to June 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision.  In May 2006, the 
veteran appeared at a hearing at the RO before the 
undersigned.  Subsequently, in August 2006, the Board 
remanded for further development.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

During the course of the development ordered by the Board, 
the veteran obtained an opinion from a VA physician.  This 
physician indicated that "Based on the patient's history, it 
is possible and at least as likely as not that the patient's 
motor cycle accident could be the origin of his neck pain."  
As has been pointed out by the veteran, the complete records 
from Hines VA for the period from 1975 to 1996 have not been 
associated with the record despite several requests.  

Accordingly, the claim is remanded for the following action:

1.  The RO should make another attempt 
to obtain the veteran's complete 
treatment records from the Hines VA 
facility for the period from 1975 to 
1996.  All records obtained should be 
associated with the claims folder.  If 
the records are unavailable, that fact 
should be noted and the reasons stated.  

2.  After the additional records have 
been obtained, make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
orthopedic examination to determine the 
nature and etiology of his back and neck 
disability.  Any indicated diagnostic 
tests, studies, and consultations should 
be accomplished.  All current pathology 
should be identified, and all pertinent 
symptomatology, findings, and diagnoses 
should be described, in detail.  The 
claims file must be made available to 
and reviewed by the examiner prior to 
the requested study, and the examination 
report should reflect that such a review 
was made.  Specifically, pertinent 
service medical records, including the 
May 1975 separation examination noting a 
normal spine and musculoskeletal system; 
March 1986 VA hospitalization records 
noting left-sided neck pain for one 
week; an April 1995 VA outpatient entry 
noting off and on low back pain since 
the inservice motor cycle accident; and 
the September 2006 medical opinion by 
the VA physician should be reviewed.  

The examiner should offer an opinion as 
to whether there is a 50 percent 
probability or greater that any current 
neck or low back disability was caused 
or increased in severity during service.  
The examiner should reconcile any 
conclusions with the veteran's medical 
records, specifically the ones mentioned 
in the previous paragraph.  A complete 
rationale for all opinions should be 
provided.  


Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




 Department of Veterans Affairs


